DETAILED ACTION
This office action follows a reply filed on June 27, 2022.  Claims 1, 4, 8 and 9 have been amended.  Claims 1-9 are currently pending and under examination.
The 112(b) rejection over claim 8 is withdrawn, as applicants have included method steps.
The prior art rejections over Yanagisawa and Tanaka are withdrawn, as applicants have amended to limit the carbon black to that having a d90≤20 micron.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minouchi (US 2016/0289421).
Minouchi exemplifies preparing a rubber composition by dry-mixing a natural rubber wet masterbatch and other additives, exemplifying the preparation of the wet rubber masterbatch by adding carbon black “N234” to a diluted latex solution in water to prepare a carbon black containing slurry solution in which natural rubber latex particles adhered to the carbon black, followed by the addition of the rest of the natural rubber latex solution, coagulating the solution with formic acid to form a solidified product, which is then dried to produce a wet masterbatch NR-WMB containing 50 phr carbon black, which is then combined with processing oil, antiaging agent, zinc oxide and stearic acid.  See Examples 1-5. pp. 6-8, [0090]-[0094]).
Carbon black N234 possesses the following properties, as evidenced by WO ‘887:
	
    PNG
    media_image1.png
    229
    419
    media_image1.png
    Greyscale

CA is defined as an index obtained by image analysis of a two-dimensional projection image of an aggregate by a transmission electron microscope, and is calculated from the envelop area and the projection area of a carbon black area and meets the formula CA = (envelope area – projected area) / projected area x 100.
This is the same as CA = (B-A)/A x 100, where B and A are defined as claimed.  When CA=50, A/B=0.7.
Carbon black N234 has a d90=0.126 micron, as evidenced by CN ‘242 (p. 5, [0049] of Table).
Therefore, Minouchi anticipates instant claims 1-9, as carbon black N234 meets applicants’ D90 and particle surface roughness, as claimed.


Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766